 


109 HR 4387 IH: Support American Volunteer Efforts Act of 2005
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4387 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Hinchey introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a credit to individuals for charitable contributions of services. 
 
 
1.Short titleThis Act may be cited as the Support American Volunteer Efforts Act of 2005.  
2.Credit for charitable contributions of services 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following new section: 
 
25E.Charitable contributions of services 
(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year the product of— 
(1)the number of hours of service performed for an organization described in section 170(c) by such individual at the request of such organization, multiplied by 
(2)the dollar amount per hour specified in section 6(a)(1) of the Fair Labor Standard Act of 1938 (as in effect at the time the service is performed).  
(b)Limitation 
(1)In generalThe amount of the credit allowed under subsection (a) with respect to any individual shall not exceed $2,000 for any taxable year. 
(2)Adjustments for inflationIn the case of a taxable year beginning after December 31, 2006, the dollar amount in paragraph (1) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by  
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting 2005 for 1992 in subparagraph (B) thereof. If any amount as increased under the preceding sentence is not a multiple of $10, such amount shall be rounded to the nearest multiple of $10. 
(c)Compensated service not take into accountAny service performed by an individual with respect to which any compensation is provided to such individual shall not be taken into account under subsection (a). . 
(b)Clerical amendmentThe table of sections of such subpart is amended by inserting after the item relating to section 25D the following new item: 
 
 
Sec. 25E. Charitable contributions of services . 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005.  
 
